                                            Case 4:19-cv-07217-YGR Document 31 Filed 12/08/20 Page 1 of 4




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        MARLIN LEE GOUGHER,                           Case No. 19-cv-07217-YGR (PR)
                                                         Petitioner,                      ORDER OF DISMISSAL WITHOUT
                                   5
                                                                                          PREJUDICE; DENYING PETITIONER’S
                                                  v.                                      REQUEST FOR LEAVE TO FILE A
                                   6
                                                                                          MOTION FOR RECONSIDERATION;
                                   7        STEVE MNUCHIN,                                AND DENYING HIS OTHER PENDING
                                                                                          MOTION AS MOOT
                                                         Respondent.
                                   8
                                   9
                                       I.      BACKGROUND
                                  10
                                               Petitioner, a federal prisoner, filed a document entitled, “File Order and Notice of
                                  11
                                       Revocation Motion to Compel,” which the Court construed as a pro se petition for a writ of
                                  12
Northern District of California




                                       mandamus. Dkt. 1. In an Order dated April 20, 2020, the Court dismissed the instant action with
 United States District Court




                                  13
                                       leave to amend. Dkt. 20. The Court stated as follows:
                                  14
                                                       Mandamus relief is only available to compel an officer of the United
                                  15                   States to perform a duty if: (1) the [petitioner]’s claim is clear and
                                                       certain; (2) the duty of the officer is nondiscretionary, ministerial and
                                  16                   so plainly prescribed as to be free from doubt; and (3) no other
                                                       adequate remedy is available. See Agua Caliente Tribe v. Sweeney,
                                  17                   932 F.3d 1207, 1216 (9th Cir. 2019). Petitioner alleges that he has
                                                       sent a “Notice of Interest” to the President of the United States
                                  18                   declaring his “legal right to be a Private Citizen and transferring [his]
                                                       Trustee, thereby the Trusteeship, from the Treasury Department of the
                                  19                   United States to the President of the United States on June 13, 2018.”
                                                       Dkt. 1 at 2. Based upon these allegations, Petitioner seems to be
                                  20                   referring to a trust that has been transferred to the President of the
                                                       United States, but he does not give any more details than the
                                  21                   information above. Such a claim, being based upon outlandish and
                                                       entirely implausible factual allegations, seems to be frivolous and
                                  22                   certainly not “clear and certain.” See Agua Caliente Tribe, 932 F.3d
                                                       at 1216. Therefore, mandamus relief would not be . . . available, and
                                  23                   the claim would have to be dismissed.

                                  24                   Accordingly, the petition for a writ of mandamus is dismissed with
                                                       leave to amend, and Petitioner will be provided one opportunity to
                                  25                   amend to address the legal standards set forth above, if possible. Dkt.
                                                       1. Petitioner should also provide more information concerning the
                                  26                   relief he seeks.

                                  27   Id. at 2-3. Thus, the Court directed Petitioner to file an amended petition for a writ of mandamus

                                  28   within twenty-eight days from the filing of the April 20, 2020 Order.
                                          Case 4:19-cv-07217-YGR Document 31 Filed 12/08/20 Page 2 of 4




                                   1          In an Order dated June 26, 2020, the Court granted Petitioner’s request for an extension of

                                   2   time to respond to the Court’s April 20, 2020 Order. Dkt. 23.

                                   3          In another Order dated September 4, 2020, the Court granted Petitioner’s request for a

                                   4   second extension of time to respond to the Court’s April 20, 2020 Order. Dkt. 25. The Court

                                   5   granted Petitioner twenty-eight days from September 4, 2020, or no later than October 2, 2020, to

                                   6   file a response to the April 20, 2020 Order. Id. at 1. Petitioner was warned that if he “fail[ed] to

                                   7   file an amended petition for a writ of mandamus by the twenty-eight day deadline, the Court will

                                   8   dismiss this action without prejudice for failure to prosecute.” Id.

                                   9          To date, Petitioner has failed to file a timely amended petition for a writ of mandamus.

                                  10   And the time to do so has passed. Instead, Petitioner has filed a “Motion for Relief from Final

                                  11   Judgment or Order and to Move Case to Magistrate Judge,” in which he voices his objection to the

                                  12   Court’s Order of Dismissal With Leave to Amend and to the reassignment of his pro se petition
Northern District of California
 United States District Court




                                  13   for a writ of mandamus from a magistrate judge to a district judge. Dkt. 27. Also, on September

                                  14   14, 2020, Petitioner filed in a document entitled “Status Update and Amended Motion for Relief

                                  15   from Final Judgment and Order to Move Case to a Magistrate Judge,” in which he attaches a letter

                                  16   dated November 30, 2019 to the Clerk of the Court stating that he now wished to consent to

                                  17   magistrate judge jurisdiction in the instant action, Case No. 19-cv-07217-YGR (PR), as well as in

                                  18   a separate action, Case No. 19-cv-0715 EJD (PR). Dkt. 26. In essence, Petitioner wishes for the

                                  19   Court’s April 20, 2020 Order to be vacated and for his petition to be heard by a magistrate judge,

                                  20   to whose jurisdiction Petitioner has now consented. Dkt. 27 at 1. Petitioner explains that he now

                                  21   “want[s] a Magistrate Judge to hear [his] case . . . [and] request[s] that the court throw out the

                                  22   dismissal and give [his] case to a Magistrate Judge for all decisions.” Id.

                                  23          Also before the Court is Petitioner’s motion entitled, “Motion for Court Clerk to Issue

                                  24   Subpoena and Motion for Could to Issue Stay,” in which Petitioner requests the Clerk to “issue a

                                  25   subpoena (attached) to Steve Mnuchin as Mr. Mnuchin was non-responsive to [Petitioner’s]

                                  26   demand letter . . . [and Petitioner] request[s] that the court send [him] the subpoena that [he] will

                                  27   deliver to Mr. Mnuchin.” Dkt. 30 at 1.

                                  28
                                                                                          2
                                             Case 4:19-cv-07217-YGR Document 31 Filed 12/08/20 Page 3 of 4



                                       II.      DISCUSSION
                                   1
                                                In the Northern District of California, Local Rule 7-9 allows for the filing of motions for
                                   2
                                       reconsideration only with respect to interlocutory orders made in a case prior to the entry of final
                                   3
                                       judgment. See Civil L.R. 7-9(a). No pre-judgment motion for reconsideration under Local Rule
                                   4
                                       7-9 may be brought without leave of court. See id. Therefore, the Court will construe Petitioner’s
                                   5
                                       “Motion for Relief from Final Judgment or Order and to Move Case to Magistrate Judge” and his
                                   6
                                       “Status Update and Amended Motion for Relief from Final Judgment and Order to Move Case to
                                   7
                                       a Magistrate Judge,” as requests for leave to file a motion for reconsideration.
                                   8
                                                Under Local Rule 7-9, the moving party must specifically show: (1) that at the time of the
                                   9
                                       motion for leave, a material difference in fact or law exists from that which was presented to the
                                  10
                                       court before entry of the interlocutory order for which the reconsideration is sought, and that in the
                                  11
                                       exercise of reasonable diligence the party applying for reconsideration did not know such fact or
                                  12
Northern District of California




                                       law at the time of the interlocutory order; or (2) the emergence of new material facts or a change
 United States District Court




                                  13
                                       of law occurring after the time of such order; or (3) a manifest failure by the court to consider
                                  14
                                       material facts which were presented to the court before such interlocutory order. See Civil L.R. 7-
                                  15
                                       9(b).
                                  16
                                                Here, Petitioner presents no grounds that warrant reconsideration of the Court’s April 20,
                                  17
                                       2020 Order of Dismissal with Leave to Amend. Meanwhile, as to Petitioner’s objection to the
                                  18
                                       Court’s reassignment of this action to a district judge because he claims to have consented to
                                  19
                                       magistrate judge jurisdiction, such an argument is without merit because a review of the record
                                  20
                                       does not support his assertions. The record shows that on November 14, 2019, Petitioner filed a
                                  21
                                       declination to magistrate judge jurisdiction. Dkt. 5. Thus, on November 21, 2019, this action was
                                  22
                                       correctly reassigned to the undersigned Judge. Dkts. 6, 9. It matters not that Petitioner later
                                  23
                                       changed his mind and wished to consent to magistrate judge jurisdiction because the reassignment
                                  24
                                       was correctly based on his initial declination. Thereafter, the Court’s April 20, 2020 Order of
                                  25
                                       Dismissal with Leave to Amend was issued by the undersigned Judge. Dkt. 20. Accordingly,
                                  26
                                       Petitioner has failed to meet any of the criteria under Local Rule 7-9(b) to warrant reconsideration
                                  27
                                       of either the Court’s April 20, 2020 Order or the reassignment of this action to a district judge.
                                  28
                                                                                          3
                                             Case 4:19-cv-07217-YGR Document 31 Filed 12/08/20 Page 4 of 4




                                   1   Therefore, Petitioner’s requests for leave to file a motion for reconsideration are DENIED. Dkt.

                                   2   27.

                                   3            As mentioned above, the deadline for Petitioner to respond to the Court’s April 20, 2020

                                   4   has passed, and even after being granted two previous extensions of time Petitioner has failed to

                                   5   file a timely amended petition for a writ of mandamus. While Petitioner has filed various pending

                                   6   motions and letters, the Court finds that these filings have failed to correct any pleading

                                   7   deficiencies outlined in the Court’s April 20, 2020 Order. Accordingly, this action is DISMISSED

                                   8   without prejudice for failure to prosecute.

                                   9   III.     CONCLUSION
                                  10            For the reasons outlined above, the Court orders as follows:

                                  11            1.     Petitioner’s “Motion for Relief from Final Judgment or Order and to Move Case to

                                  12   Magistrate Judge” and “Status Update and Amended Motion for Relief from Final Judgment and
Northern District of California
 United States District Court




                                  13   Order to Move Case to a Magistrate Judge,” which have been construed as requests for leave to

                                  14   file a motion for reconsideration, are DENIED. Dkts. 26, 27.

                                  15            2.     Even after being granted two extensions of time, Petitioner has failed to file an

                                  16   amended petition for a writ of mandamus correcting the aforementioned pleading deficiencies

                                  17   outlined in the Court’s April 20, 2020 Order. Therefore, this action is DISMISSED without

                                  18   prejudice for failure to prosecute.

                                  19            3.     The Clerk shall terminate all remaining pending motions as moot, including

                                  20   Petitioner’s “Motion for Court Clerk to Issue Subpoena and Motion for Could to Issue Stay” (dkt.

                                  21   30), and close the file.

                                  22            4.     This Order terminates Docket Nos. 26, 27, and 30.

                                  23            IT IS SO ORDERED.

                                  24   Dated: December 8, 2020

                                  25
                                                                                             YVONNE GONZALEZ ROGERS
                                  26                                                         United States District Judge
                                  27

                                  28
                                                                                         4
